      Case 4:20-cr-00013-WTM-CLR Document 50 Filed 12/01/20 Page 1 of 1



                 IN THE UNITED     STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION




UNITED    STATES OF AMERICA


vs.                                               Case No. CR420-13


JERRY EUGENE SALTER




                                   ORDER


        Before the Court is Defendant Jerry Eugene Salter's Motion for

Exoneration of Bond, (Document 49).           After careful consideration,

Defendant's motion is GRANTED.


       IT IS HEREBY ORDERED that the Clerk of the United States District


Court    for   the   Southern    District   of   Georgia   shall   cancel   the

appearance bond on behalf of Defendant and exonerate the obligor

thereon.


       The Clerk is hereby DIRECTED to return the $25,000.00, with

any    accrued   interest   to:     Jerry   Eugene   Salter,   P.O.   Box   34,

Hinesville, Georgia 31310.

       so ORDERED this          /tr
                                *     day of December 2020.




                                     WILLIAM T. MOORE, JR., .^GE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
